TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00360-CV



                                       In re State of Texas


                       ORIGINAL PROCEEDING FROM BELL COUNTY



                            MEMORANDUM OPINION


               In November 2009, the State of Texas, acting by and through the Texas

Transportation Commission and the Texas Department of Transportation (collectively, the “State”),

initiated eminent domain proceedings in order to acquire property for the expansion of IH-35 from

real parties in interest Elizabeth Capps Foster, Virginia Capps Cosper, Cecil Cosper, West Amity

Land Development LLC, CC Land Development LLC, and CIO Land Development LLC. Prior to

a hearing before the special commissioners, real parties in interest served discovery requests on the

State pursuant to section 21.024 of the property code, seeking several types of documents related to

the property subject to the taking. The State objected, and real parties in interest filed a motion

to compel in district court. After a hearing, the district court granted the motion to compel and

ordered the State to produce the documents requested. The State then filed this petition for

writ of mandamus.

               For the reasons set forth in our opinion issued today in a parallel proceeding involving

the State and two other affected landowners (represented by the same counsel as the real parties in

interest in this matter), see In re State, No. 03-10-00260-CV, we hold that the district court abused
its discretion in determining that section 21.024 applies to the State and that the State has no

adequate remedy by appeal. Accordingly, we conditionally grant the petition for writ of mandamus

and order the district court to vacate its June 11, 2010 order compelling discovery. Our writ will

issue only if the trial court fails to comply with this opinion.




                                                J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Filed: November 12, 2010




                                                   2